DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 10/22/2021. 
The status of the Claims is as follows:
Claims 1-15, 28 and 30 have been cancelled;
Claims 16, 27 and 29 have been amended;
Claims 16-27 and 29 are pending and have been examined. 

Allowable Subject Matter
Claims 16-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed process parameter generator is designed to pre-allocate the control unit with the one or more process parameters for the production process and wherein the process parameter generator adapts the one or more process parameters using a second set of rules formed in the process parameter generator depending on two or more tool components used on the packaging machine in addition to the limitations included in Claim 16. 

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed pre-allocating a control unit for a production process on the packaging machine using at least partially the one or more process parameter; and adapting the one or more process parameter using a second set 

The Examiner has found the Applicants argument persuasive, specifically Wetsch at par 43-52 teaches process parameters generated based on stored and retrieved information but does not teach a process parameter generator that adapts process parameters using a second set of rules formed in the process parameter generator depending on two or more tool components used on the packaging machine. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731